Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 38-57 are pending.  Claims 38-39, 43-44 and 49-51 are the subject of this NON-FINAL Office Action.  Claims 40-42, 45-48 and 52-57 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 38-51) and the species of single stranded primer and 5’ phosphate without traverse in the reply filed on 11/24/2021 is acknowledged.  
Claims 40-42, 45-48 and 52-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. Claims 2 and 14 are directed to techniques used in melt extrusion deposition, MED, not elected fused deposition modeling.
The requirement is still deemed proper and is therefore made FINAL.  

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 38-39, 43-44 and 49-50 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by FU (US 20150133319).
	As to claims 38-39, 43-44 and 49, FU teaches kits comprising lambda exo, primers with 5’ phosphate, and polymerase and/or ligase (paras. 0019, 0091, 0173, Abstract, Fig. 11).
	As to claim 50, FU teaches nucleases capable of genome cleaving (paras. 0020, 0099).

Claims 38-39, 43-44 and 49-50 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by LI (US 20140148356).
	As to claims 38-39, 43-44 and 49, LI teaches kits comprising lambda exo, primers with 5’ phosphate, and polymerase and/or ligase (Abstract, paras. 0010, 0016, 0049).
	As to claim 50, LI teaches DNase capable of genome cleaving (Abstract, para. 0040).

	Claims 38-39, 43-44 and 49-50 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by HOOYBERGHS (US20170306391).
	As to claims 38-39, 43-44 and 49, HOOYBERGHS teaches kits comprising lambda exo, primers with 5’ phosphate, and polymerase and/or ligase (paras. 0001, 0019, 0063).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 50-51 are rejected under 35 U.S.C. § 103 as being unpatentable over FU, in view of Gu et al, Depletion of Abundant Sequences by Hybridization (DASH): using Cas9 to remove unwanted high-abundance species in sequencing libraries and molecular counting applications, Genome Biology volume 17, Article number: 41 (2016) Published: 04 March 2016.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar Cas9-based selective digestion of sequencing libraries to the sequencing libraries of FU in order to remove unwanted high-abundance library sequences with a reasonable expectation of success.
As to claims 38, FU teaches the elements of the claim as explained above. 
	FU does not explicitly teach the kit further include Cas9.
However, Gu demonstrates that Cas9 was a known sequencing library enzyme used to remove unwanted high-abundance species in sequencing libraries and molecular counting applications directly applicable to the similar molecular counting applications of FU.  GU states :


(Abstract).  “The presence of unwanted high-abundance species, such as transcripts for the 12S and 16S mitochondrial ribosomal RNAs (rRNAs), effectively increases the cost and decreases the sensitivity of counting-based methodologies” (pg. 1).  FU also teaches kits for molecular counting with the same problems (para. 0002, for example (“Methods and uses of molecular counting are disclosed. Molecules can be counted by sequencing and tracking the number of occurrences of a target molecule.”)).  
	Thus, it would have been obvious to include familiar Cas9 enzymes in the kit of FU according to the teachings of Gu in order to further reduce unwanted nucleic acids in the molecular counting kit of FU.

Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 38-39, 43-44 and 49-51 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-32 of U.S. Patent No. US 10584363.
The instant claims are obvious over the conflicting claims because the conflicting claims teach a method to use the same components of the instant kits, and a skilled artisan would have been motivated to include those components in familiar kit format.
Specifically, conflicting claims 1, 7, 22 and 25 teach “a primer comprising a 5′ phosphate is incorporated into the dsDNA during the PCR” and “a first exonuclease that 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to combine the familiar components of the conflicting method claims into a convenient kit format with a reasonable expectation of success.

Prior Art
The following prior art also teaches 5’-phosphate primers digested with end-dependent exo: US 20180201994; US 20050118616 para. 0235; US 20070148645 para. 0122; US 20120238457 para. 0069; US 20150024945, para. 0307, 0309; US 20150167077 para. 0236, 0275.  

Conclusion
No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637